 BRANCH INTERNATIONAL SERVICES 209Branch International Services, Inc.; Ben Ruegsegger Trucking Service, Inc.; J & L Transport, Inc.; B.I.S., Inc. of Ohio and International Brother-hood of Teamsters, Local No. 486, AFLŒCIO. Cases 7ŒCAŒ34973, 7ŒCAŒ35147, 7ŒCAŒ35147(2), and 7ŒCAŒ35780 November 30, 1998 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND BRAME On May 9, 1995, Administrative Law Judge Steven M. Charno issued the attached decision. Respondent B.I.S., Inc. of Ohio filed exceptions and a supporting brief, and the General Counsel filed cross-exceptions and a sup-porting brief. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings,1 findings,2 and conclusions except as modified and set forth in full below.3                                                                                                                                                         1 No exceptions were filed to the judge™s findings that Respondents Ben Ruegsegger Trucking Service, Inc. (RTS) and J & L Transport, Inc. (J & L) violated Sec. 8(a)(5) and (1) by refusing to recognize and bargain with the Union, failing to honor the collective-bargaining agreement, and by unilaterally changing terms and conditions of em-ployment; that RTS violated Sec. 8(a)(1) by telling employees that it would go out of business if the Union did not permit it to purchase less costly insurance; Sec. 8(a)(3) and (5) by terminating operations in retaliation for the Union™s refusal to modify the contract; and Sec. 8(a)(5) and (1) by telling employees that they would have to apply to work for J & L to retain their seniority and by dealing directly with employees; and that J & L, RTS, and Respondent Branch International Services, Inc. (BIS) violated Sec. 8(a)(3) by constructively discharging employees.  Respondent B.I.S., Inc. of Ohio (BISO) excepts to the judge™s findings that it is also liable as a joint employer with J & L for the constructive discharges and that J & L violated Sec. 8(a)(5) by refusing to provide the Union with requested information. Respondent BISO also excepts to the judge™s failure to dismiss the complaint based on its contention that the Regional Director improperly postponed the hearing.  The hearing was originally scheduled for Feb-ruary 1, 1994.  On January 1, Respondent RTS requested the Regional Office to postpone the hearing.  Charles Garavaglia, BISO™s owner and president, admitted that the General Counsel notified him on January 27 that the hearing would be rescheduled. He stated that he nonetheless appeared pro se on February 1 and should have won ﬁby defaultﬂ be-cause he did not receive written notice until the February 15 written Order rescheduling the hearing to June 7.  When asked how BISO was prejudiced by the failure to receive timely notice in writing, Garavaglia referred to Sec. 106.16 of the Board™s Rules and Regulations and cited the additional work required to defend against further allegations filed on April 4 and to respond to a related subpoena. We agree with the judge that BISO has failed to demonstrate preju-dice.  Garavaglia had actual notice of the postponement and there is no evidence that BISO had insufficient time to prepare its defense before the rescheduled hearing.  We note that the hearing was held on 9 days throughout June, July, and September and thus spanned several months during which BISO could prepare and refine its defense.  Under these circumstances, we find that these exceptions lack merit. 2 Respondent BISO has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1950).  We have carefully examined the record and find no basis for reversing the findings. ORDER The National Labor Relations Board orders that  A. Respondent Ben Ruegsegger Trucking Service, Inc. and its alter ego, Respondent J & L Transport, Inc., Kawkawlin, Michigan,  their officers, agents, successors and assigns, shall 1. Cease and desist from (a) Refusing to bargain with Local No. 486 of the In-ternational Brotherhood of Teamsters, AFLŒCIO (the Union) as the exclusive collective-bargaining representa-tive of the employees in the following appropriate bar-gaining unit:  All company drivers and owner/operators (drivers) em-ployed by Ben Ruegsegger Trucking Services, Inc. Branch International Services, Inc. J & L Transport, Inc., and B.I.S. Inc., of Ohio, at the 1754 Chip Road, Kawkawlin, Michigan facility, but excluding mechan-ics, guards and supervisors as defined in the Act.  (b) Bypassing the Union and dealing directly with em-ployees in the appropriate unit by (i) insisting that its employees submit new applications to work for a nonun-ion company in order to retain their seniority and  (ii) meeting with its employees and discussing terms and conditions of employment. (c) Threatening to go out of business unless the Union agrees to modify the collective-bargaining agreement. (d) Terminating its carrier operations in retaliation for the Union™s refusal to modify the collective-bargaining agreement. (e) Creating a purportedly nonunion entity to perform the operations formerly performed by RTS. (f) Refusing, during the term of a collective-bargaining agreement, to supply the Union with requested informa- Additionally, BISO asserts that the judge™s findings are the result of bias and prejudice.  After a careful examination of the entire record, we are satisfied that this allegation is without merit. We adopt the judge™s finding, for the reasons set forth in his deci-sion, that J & L Transport, Inc. is the alter ego of Respondent RTS and is therefore obligated to recognize and bargain with the Union, to apply the terms of the contract between the Union and RTS, and to remedy the unfair labor practices of its alter ego, RTS.  The General Counsel has excepted to the judge™s failure to address allegations that J & L is jointly and severally liable for remedying the unfair labor practices of RTS and Branch International Services, Inc. (BIS), under NLRB v. Burns Security Services, 406 U.S. 272 (1972); and Golden State Bot-tling v. NLRB, 414 U.S. 168 (1973).  We find it unnecessary to pass on these exceptions, in light of our adoption of the judge™s alter ego find-ing. 3 We disagree with the judge that Respondent BISO is liable for the constructive discharge of employee William Shook on September 3, 1992.  Contrary  to the judge™s finding, the record shows that BISO had not entered into a contractual relationship with J & L as of that date.  Accordingly, its status as a joint employer of the unit employees did not commence until September 6, 1992.  We shall modify the judge™s rec-ommended Order and notices accordingly. We shall also include in our Order and notices language in accord with our decision in Indians Hills Care Center, 321 NLRB 144 (1996), as modified by Excel Container, Inc., 325 NLRB 17 (1997). 327 NLRB No. 50  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 210tion necessary to the Union™s proper administration of 
the agreement. 
(g) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the polices of the Act. 
(a) Recognize and, on request, bargain collectively 
with the Union as the collec
tive-bargaining representa-
tive  of employees in the appropriate unit. 
(b) On request, supply the information sought in the 
Union™s letters to  Respondent J & L Transport, Inc. 

dated October 12, November 3, and December 3, 1993. 
(c) Within 14 days after service by the Region, post at 
their Kawkawlin, Michigan facility copies of the attached 
notice marked ﬁAppendix A.ﬂ
4 Copies of the notice, on 
forms provided by the Regional Director for Region 7, 
after being signed by the Re
spondents™  authorized repre-
sentatives, shall be posted by the Respondents  and main-
tained for 60 co
nsecutive days in conspicuous places, 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken to en-
sure that the notices are not 
altered, defaced, or covered 
by any other material. In the event that, during the pend-
ency of these proceedings, any of the Respondents have 
gone out of business or closed any facility involved in 
these proceedings, the Respondents shall duplicate and 
mail, at their own expense, a copy of the notice to all 
current employees and former
 employees employed by 
the Respondents at any time since June 21, 1992. 
(d) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondents have taken to 
comply.  
B. Respondents Ben Ruegsegger Trucking Service, 
Inc. and J & L Transport, 
Inc., Kawkawlin, Michigan,  
and Respondent B.I.S., Inc. of Ohio, Valley View, Ohio,  

their officers, agents, succes
sors, and assigns, shall 
1. Cease and desist from 
(a) Refusing to recognize and 
bargain  with  the Union 
as the exclusive collective-bargaining representative  
of the employees in the appropriate unit: 
 All company drivers and owner/operators (drivers) em-

ployed by Ben Ruegsegger Trucking Services, Inc. 
Branch International Services, Inc. J & L Transport, 

Inc., and B.I.S. Inc., of Ohio, at the 1754 Chip Road, 
Kawkawlin, Michigan facility, but excluding mechan-
ics, guards and supervisors 
as defined in the Act. 
                                                           
                                                           
4 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
(b) Failing and refusing to honor and abide by their 
collective-bargaining agr
eement with the Union. 
(c) Failing to satisfy their collective-bargaining obliga-
tions before modifying the terms and conditions of em-
ployment of the employees in the appropriate unit. 
(d) In any like or related matter interfering with, re-
straining, or coercing employees
 in the exercise of rights 
guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate policies of the Act. 
(a) Recognize and, on request, bargain collectively 
with the Union as the collec
tive-bargaining representa-
tive  of employees in the appropriate unit. 
(b) Reinstate, honor, and ab
ide by  the terms of their 
collective-bargaining agreement with the Union from the 

date of the Respondents™ repudiation thereof on Septem-
ber 11, 1993, forward, and make whole the employees in 
the appropriate unit for any loss of wages or other bene-

fits that they may have incurred by virtue of the Respon-
dents™ unlawful conduct, plus interest, in the manner set 
forth in the remedy section of the decision. 
(c) Within 14 days after service by the Region, post at 
their Kawkawlin, Michigan, and Valley View, Ohio fa-
cilities copies of the attached notice marked ﬁAppendix 

B.ﬂ5 Copies of this notice, on forms provided by the Re-
gional Director for Region 7, after being signed by the 

Respondents™ authorized representatives, shall be posted 

by the Respondents  and ma
intained for 60 consecutive 
days in conspicuous places,  including all places where 
notices to employees are customarily posted.  Reasonable 
steps shall be taken to ensure
 that the notices are not al-tered, defaced, or covered by any other material. In the 

event that, during the pendency
 of these proceedings, any 
of the Respondents have gone out of business or closed 

any facility involved in thes
e proceedings, the Respon-
dents shall duplicate and mail, at their own expense, a 
copy of the notice to all current employees and former 
employees employed by the Respondents at any time 
since June 21, 1992. 
(d) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondents have taken to 
comply.  
C. Respondents Ben Ruegsegger Trucking Service, 
Inc.  and J & L Transport, Inc.,  Kawkawlin, Michigan, 

Respondent Branch In
ternational Services, Inc., Roches-
ter Hills, Michigan, and Respondent B.I.S., Inc. of Ohio, 
Valley View, Ohio, their officers, agents, successors, and 
assigns, shall 
1. Cease and desist from 
(a) Discharging or otherwise discriminating against 
their employees for engaging in concerted protected ac-
tivities. 
 5 See fn. 4, supra. 
 BRANCH INTERNATIONAL SERVICES 211(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Don Dillon immediate and full reinstatement to his for-
mer job or, if that job no longer exists, to a substantially 
equivalent position, without prejudice to his seniority or 
any other rights or privileges previously enjoyed. 
(b) Make Don Dillon whole for any loss of earnings 
and other benefits suffered as a result of the discrimina-
tion against him, in the manner set forth in the remedy 
section of the decision.  
(c) Within 14 days of the date of this Order, remove 
from their files any reference to the unlawful discharge, 

and within 3 days thereafte
r notify the employee in writ-
ing that this has been done and that the discharge will not 
be used against him in any way. 
(d) Preserve and, within 14 days of a request,  make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards,  personnel r
ecords and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
their Kawkawlin, Michigan,  Rochester Hills, Michigan, 

and Valley View, Ohio facilities copies of the attached 
notice marked ﬁAppendix C.ﬂ
6 Copies of this notice, on 
forms provided by the Regional Director for Region 7, 
after being signed by the Respondents™ authorized  repre-
sentatives, shall be posted by the Respondents  and main-
tained for 60 co
nsecutive days in conspicuous places, 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken to en-

sure that the notices are not 
altered, defaced, or covered 
by any other material. In the event that, during the pend-
ency of these proceedings, any of the Respondents have 
gone out of business or closed any facility involved in 
these proceedings, the Respondents shall duplicate and 
mail, at their own expense, a copy of the notice to all 
current employees and former
 employees employed by 
the Respondents at any time since June 21, 1992. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondents have taken to 
comply.  
D. Respondent Branch International Services, Inc., 
Rochester Hills, Michigan, it
s officers, agents, succes-sors, and assigns, shall 
1. Cease and desist from 
(a) Refusing, during the term of a collective-
bargaining agreement, to supply the Union with re-
                                                          
                                                            
6 See fn. 4, supra. 
quested information necessary to the Union™s proper ad-

ministration of the agreement. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate policies of the Act. 
(a) Within 14 days after service by the Region, post at 
its Rochester Hills, Michigan, facility copies of the at-

tached notice marked ﬁAppendix D.ﬂ
7  Copies of this 
notice, on forms provided by the Regional Director for 
Region 7, after being signed by the Respondent™s 
authorized representative, shall be posted by the Respon-
dent  and maintained for 60 consecutive days in con-
spicuous places, including all places where notices to 
employees are customarily posted.  Reasonable steps 
shall be taken to ensure that the notices are not altered, 
defaced, or covered by any other material. In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any time since June 21, 1992. 
(b) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply.  
E. Respondents, Ben Ruegsegger Trucking Service, 
Inc. and J & L Transport, 
Inc., Kawkawlin, Michigan,  
and Respondent Branch Inte
rnational Services, Inc.,  
Rochester Hills, Michigan, th
eir officers, agents, succes-
sors, and assigns,  shall 
1. Cease and desist from 
(a) Discharging or otherwise discriminating against 
any employee for engaging in
 concerted protected activi-
ties. (b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
William Shook immediate and full reinstatement to his 
former job or, if that job no
 longer exists, to a substan-
tially equivalent position, without prejudice to his senior-
ity or any other rights or privileges previously enjoyed. 
(b) Make William Shook whole for any loss of earn-
ings and other benefits suffered as a result of the dis-

crimination against him, in the manner set forth in the 
remedy section of the decision.  
(c) Within 14 days from the date of this Order, remove 
from their files any reference to the unlawful discharge, 
 7 See fn. 4, supra. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 212and within 3 days thereafte
r notify the employee in writ-
ing that this has been done and that the discharge will not 
be used against him in any way. 
(d) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personal records and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order.   
(e) Within 14 days after service by the Region, post at 
their Kawkawlin, Michigan and Rochester Hills, Michi-
gan  facilities copies of the attached notice marked ﬁAp-
pendix E.ﬂ
8  Copies of the notice, on forms provided by 
the Regional Director for Region 7, after being signed by 

the Respondents™ authorized
 representatives, shall be 

posted by the Respondents and maintained for 60 con-
secutive days in conspicuous places including all places 
where notices to employees 
are customarily posted.  
Reasonable steps shall be taken by the Respondents to 
ensure that the notices are not altered, defaced, or cov-
ered by any other material.  
In the event that, during the 
pendency of these proceedings, any of the Respondents 
have gone out of business or closed any facility involved 
in these proceedings, the Re
spondents shall duplicate and 
mail, at their own expense, a copy of the notice to all 
current employees and former
 employees employed by 
the Respondents at any time since June 21, 1992. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondents have taken to 
comply.  
 APPENDIX A 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT refuse to bargain with the Interna-
tional Brotherhood of Teamsters, Local No. 486, AFLŒ
CIO as the exclusive collectiv
e-bargaining representative 
                                                          
 8 See fn. 4, supra. 
of the employees in the follo
wing appropriate bargaining 
unit: 
 All company drivers and owner/operators (drivers) em-

ployed by Ben Ruegsegger Trucking Services, Inc. 
Branch International Services, Inc. J & L Transport, 
Inc., and B.I.S. Inc., of Ohio, at the 1754 Chip Road, 
Kawkawlin, Michigan facility, but excluding mechan-
ics, guards and supervisors 
as defined in the Act. 
 WE WILL NOT bypass the Union and deal directly 
with the employees in the appropriate unit by (i) insisting 
that employees submit new applications to work for a 
nonunion company in order to retain their seniority and 
(ii) meet directly with unit employees and discuss terms 
and conditions of employment. 
WE WILL NOT threaten to go out of business unless 
the Union agrees to modify
 the collective-bargaining 
agreement. 
WE WILL NOT refuse to bargain with the Union by 
failing or refusing, during the term of a collective-

bargaining agreement, to supply the Union with re-
quested information necessary to the Union™s proper ad-
ministration of the agreement. 
WE WILL NOT terminate carrier operations in retalia-
tion for the Union™s refusal to modify the collective-
bargaining agreement. 
WE WILL NOT create a purportedly nonunion entity 
to perform the operations formerly performed by RTS. 
WE WILL NOT, in any like or related matter interfere 
with, restrain, or coerce employees in the exercise of 
rights guaranteed them by Section 7 of the Act. 
WE WILL recognize, and, on request, bargain collec-
tively with the Union as th
e collective-bargaining repre-
sentative of employees in
 the appropriate unit. 
WE WILL furnish to the Union in a timely manner the 
information requested by the Union on October 12, No-
vember 3, and December 3, 1993. 
 BEN RUEGSEGGER TRUCKING SERVICE, 

INC. 
 J & L TRANSPORT, INC. 
 APPENDIX B 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
 BRANCH INTERNATIONAL SERVICES 213To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT refuse to bargain with the Interna-
tional Brotherhood of Teamsters, Local No. 486, AFLŒ
CIO as the exclusive collectiv
e-bargaining representative 
of the employees in the follo
wing appropriate bargaining 
unit: 
 All company drivers and owner/operators (drivers) em-
ployed by Ben Ruegsegger Trucking Services, Inc. 
Branch International Services, Inc. J & L Transport, 

Inc., and B.I.S. Inc., of Ohio, at the 1754 Chip Road, 
Kawkawlin, Michigan facility, but excluding mechan-
ics, guards and supervisors 
as defined in the Act. 
 WE WILL NOT fail and refuse to honor and abide by 
our collective-bargaining ag
reement with the Union. 
WE WILL NOT fail to satisfy our collective-
bargaining obligations before modifying the terms and 
conditions of employment of the employees in the ap-

propriate unit.  
WE WILL NOT, in any like or related matter interfere 
with, restrain, or coerce employees in the exercise of 
rights guaranteed them by Section 7 of the Act. 
WE WILL, recognize and, on 
request, bargain with the 
Union as the collective-bargaining representative of em-

ployees in the appropriate unit. 
WE WILL reinstate, honor, and abide by the terms of 
our collective-bargaining agreement with the Union from 
the date of our repudiation thereof on September 11, 
1993,  
forward, and WE WILL make whole the employees in the 
appropriate unit for any loss of wages or other benefits that 
they may have incurred, plus interest. 
 BEN RUEGSEGGER  TRUCKING SERVICE, 

INC. 
 J & L TRANSPORT, INC. 
 B.I.S., INC. OF OHIO 
APPENDIX C 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT discharge or otherwise discriminate 
against employees for engaging in  concerted protected 
activities. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce empl
oyees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Don Dillon immediate and full reinstatement 
to his former job or, if that job no longer exists, to a sub-

stantially equivalent position, without prejudice to his 
seniority or any other rights or privileges previously en-
joyed. 
WE WILL make Don Dillon whole for any loss of 
earnings and other benefits resulting from his discharge, 
less any net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order,  remove from our files any reference to the unlaw-

ful discharge of Don Dillon, and WE WILL, within 3 
days thereafter, notify him in
 writing that this has been 
done and that the discharge will not be used against him 

in any way. 
 BEN RUEGSEGGER  TRUCKING SERVICE, 
INC. 
 J & L TRANSPORT, INC. 
 BRANCH INTERNATIONAL SERVICES, 
INC. 
 B.I.S., INC. OF OHIO 
APPENDIX D 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT refuse, during the term of a collective-
bargaining agreement, to supply the Union with re-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 214quested information necessary to the Union™s proper ad-
ministration of the agreement. 
WE WILL NOT, in any like or related manner interfere 
with, restrain, or coerce empl
oyees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
 BRANCH INTERNATIONAL SERVICES, 

INC. 
 APPENDIX E 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT discharge or otherwise discriminate 
against employees for engaging in  concerted protected 
activities. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce empl
oyees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer William Shook full reinstatement to his for-
mer job or, if that job no longer exists, to a substantially 
equivalent position, without prejudice to his seniority or 
any other rights or privileges previously enjoyed. 
WE WILL make William Shook whole for any loss of 
earnings and other benefits resulting from his discharge, 

less any net interim earnings, plus interest.  
WE WILL remove from our files any reference to the 
unlawful discharge of William Shook, and WE WILL, 

within 3 days thereafter, notif
y him in writing that this 
has been done and that the discharge will not be used 
against him in any way. 
 BEN RUEGSEGGER TRUCKING SERVICE, 

INC. 
 J & L TRANSPORT, INC. 
 BRANCH INTERNATIONAL SERVICES, 
INC. 
 Dennis R. Boren, Esq. 
and George M. Mesrey, Esq., for the 
General Counsel. Richard C. Sheppard, Esq. 
and Patrick O. Duggan, Esq. (Smith 
& Brooker, P.C.), 
of Bay City, Michigan, for Respondent J 
& L Transport, Inc. 
Charles Garavaglia, of Rochester Hills, Michigan, for Respon-
dents Branch International Services, Inc. and
 B.I.S., Inc. of 
Ohio. 
Gerry Miller, Esq. (Previant, Go
ldberg, Uelman, Gratz, Miller 
& Brueggeman), 
of Milwaukee, Wisconsin,  for the Charg-
ing Party. 
DECISION STEVEN M. CHARNO, Admini
strative Law Judge. In re-
sponse to charges filed by Loca
l No. 486 of the International 
Brotherhood of Teamsters, AFLŒCIO (the Union), a consoli-
dated complaint was issued on May 18, 1994, which alleged 
that Respondents Branch International Services, Inc.
 (BIS), Ben 
Ruegsegger Trucking Services, Inc. (RTS), J & L Transport, 

Inc. (J&L) and B.I.S., Inc. of 
Ohio (BISO) violated Section 
8(a)(1), (3), and (5) of the Na
tional Labor Relations Act (the 
Act).  Respondents™ answers denied the commission of any 
unfair labor practice. 
A hearing was held before me in Bay City, Michigan on June 7 

and 8, in Detroit, Michigan on July 18 and 19 and in Bay City 
on July 20 and 21 and September 19-21, 1994.
1  Initial post-
hearing briefs were submitted by General Counsel and Respon-
dents J&L, BIS and BISO under extended due date of Decem-
ber 27, 1994, and reply briefs we
re filed by J&L, BIS, and 
BISO under extended due date
 of January 27, 1995. 
FINDINGS OF FACT 
I. JURISDICTION RTS, a Michigan corporation, 
with an office and place of 
business in Kawkawlin, Michigan, was engaged in the inter-
state transportation of freight until September 10, 1993, and, 
thereafter, in the leasing of trucks and equipment to J&L.  Dur-
ing the year ending September 10, 1993, RTS derived gross 
revenues in excess of $50,000 from 
the interstate transportation of freight.  It is admitted, and I find, that RTS is an employer 

engaged in commerce within the meaning of the Act. 
BIS, an Indiana corporation, with an office and place of 
business in Rochester Hills, Michigan, was engaged in leasing 
employees to other businesses,
 including RTS, which were 
directly engaged in the interstate transportation of freight.  Dur-
ing 1991, an admittedly representative period, BIS, in the con-
duct of its operations within Michigan, provided employee 
leasing services valued in excess of $50,000 to customers out-
side the State.  I find BIS to be an employer engaged in com-
merce within the meaning of the Act. 
Since September 2, 1993, J&L, a 
Michigan corporation, with 
a place of business in Kawkawlin, Michigan, has been engaged 
in the interstate transportation of freight.  It is admitted, and I 
find, that J&L is an employer engaged in commerce within the 
meaning of the Act. 
Since January of 1993, BISO, an Ohio corporation, with an 
office and place of business in Valley View, Ohio, has been 
engaged in leasing employees 
and equipment to other busi-
nesses, including J&L, which are 
directly engaged in the inter-
state transportation of freight.  During the period ending No-
                                                          
 1 BISO™s amended articles of incorporation were erroneously identi-
fied as ALJ. Exh. 2.  In order to eliminate duplicative exhibit numbers, 
that document is reidentified as ALJ Exh. 4. 
 BRANCH INTERNATIONAL SERVICES 215vember 13, 1993, BISO, in the course of its business within Ohio, provided leasing services 
valued in excess of $50,000 to 
customers outside the State.  It is admitted, and I find that, 

BISO is an employer engaged in commerce within the meaning 
of the Act. The Union is admitted by RTS, BIS and
 J&L to be, and I 
find is, a labor organization within the meaning of the Act.
2 II.  ALLEGED UNFAIR LABOR PRACTICES 
A. Factual Background Ben Ruegsegger was, at all times material, the President and 
sole owner of RTS.  During the 2 years preceding the cessation 
of RTS™s motor carrier operations, he withdrew from the day-
to-day management of RTS and turned these duties over to his 
son, Alan Ruegsegger, and hi
s daughter, Lynn McNally, both 
of whom were admitted supervis
ors of RTS.  Alan, RTS™s gen-
eral manager, handled some pers
onnel matters, dispatched traf-
fic (i.e., assigned loads to drivers), dealt directly with customers 

and did occasional maintenance.  Lynn handled billing and 
collections, payroll, procurement, personnel, and licensing 
issues and occasional dispatchi
ng.  Decisions to make pur-chases of greater than nominal value were reserved to Ben 
Ruegsegger.  Ron McNally, 
Lynn™s husband, did some dis-
patching and was in charge of 
most of RTS™s maintenance, 
while Jacqueline Ruegsegger, Alan™s wife, worked in RTS™s 
office in Lynn™s absence for 1 week in 1991 and 1 day in 1993. 
The Union has represented a unit of RTS™s drivers and 
owner-operators since at least 1964.
3  RTS™s recognition of the 
Union has been embodied in a series of collective-bargaining 
agreements, the most recent of which was effective by its terms 
from April 1, 1991, through March 31, 1994.  During the nego-
tiations leading to that contract
, the Union made certain finan-
cial concessions and obtained the 
right to periodically inspect 
RTS™s books.  Faced with high costs for workers™ compensa-
tion and health insurance, Alan Ruegsegger contacted BIS and 
inquired about leasing employees.
  BIS was able to provide 
workers™ compensation and health insurance coverage through 
a self-insured fund at lower rates than were otherwise available 
to RTS.  On November 14, 1991,
 RTS and BIS entered a lease 
agreement which provided that RTS would lease its entire work 
force from BIS, thereby taking advantage of the lower insur-
ance rates.   On December 30, 1991, BIS adopted and became a 
full party to the collective-bargaining agreement between RTS 
and the Union.4  Although the Union never waived the unit™s 
contractual right to receive Blue Cross/Blue Shield employee 
health insurance, RTS and BIS substituted the latter™s health 
insurance plan on January 27, 1992. 
                                                          
                                                           
2 This finding is based, in part, on the credited testimony of James 
Ayes, the Union™s business agent, concerning the Union™s nature and 
function. 
3 The following is an appropriate unit for the purpose of collective 
bargaining: 
All company drivers and owne
r/operators (drivers) em-
ployed by Respondents at or 
out of Respondent Ruegsegger™s 
1754 Chip Road, Kawkawlin, Mi
chigan facility, but exclud-
ing mechanics, guards and supervisors as defined in the Act. 
4  The record establishes that RT
S and BIS were joint employers of 
the unit employees within the meanin
g of the Act.  RTS admitted joint 
employer status in its answer to th
e consolidated complaint, while BIS 
stipulated to the binding nature of the joint employer finding made in 

Branch International Services
, 313 NLRB 1293, 1295 (1994). 
On June 21, 1993,5 BIS sent RTS a letter stating that it was 
canceling the employee lease because ﬁthe present employees 
and Local 486 seem not to want the health insurance coverage 
we supply . . . .ﬂ  On July 14, RTS sent the Union a letter re-
questing a meeting to discuss the pending cancellation of the 
employee leasing agreement.  The requested meeting, which 

was held on July 25 at the union hall, was attended by Alan and 
Ben Ruegsegger on behalf of RT
S, James Ayers, the Union™s 
business agent, and 12 members of the unit.  During the meet-

ing, Alan stated that RTS was losing money and that it wanted 
the Union to reopen the contract in order to allow the employ-
ees to receive the BIS health insurance.  Alan further indicated 
that, if the Union did not allow the carrier to use BIS™s insur-
ance, RTS would be forced to go out of business.
6  The Union 
refused to permit any modificati
on of the collective-bargaining 
agreement, and Ben left the mee
ting saying:  ﬁThere™s no sense 
talking to these people anymore.  We™ll just shut the doors.ﬂ
7  On July 26, RTS sent the Uni
on written notification that it 
would go out of business on August 21 and offered to meet 

with the Union over ﬁclosure.ﬂ  On August 20, RTS sent a fac-
simile to BIS asking the latter to leave the employee lease in 
effect until September 11 in order to allow RTS™s customers to 
find other carriers.  The same day, BIS replied by letter that 
ﬁBranch will extend their service to your Corporation to Sep-
tember 11, 1993.ﬂ  RTS ultimately laid off all of the unit em-
ployees on September 11.
8  When the lease agreement termi-
nated on September 11, the laid off employees were transferred 
from BIS to RTS.9 In early August, Alan and Jacqueline Ruegsegger met with 
Lynn and Ron McNally to discu
ss the formation of another 
interstate carrier.  Thereafter, Alan and Lynn again met and 
discussed the matter.10  Alan then held discussions with RTS™s largest customer, DowBrands, in an effort to secure the latter™s 
patronage and, sometime prior to August 17, he prepared, 
signed and submitted a written bid for DowBrands™ traffic.
11   5 All dates hereinafter are 1993,
 unless otherwise indicated. 
6 Alan™s statements are drawn from Ben Ruegsegger™s credited tes-
timony, which is supported by RTS™s 
answer to the consolidated com-
plaint. 
7 The finding concerning Ben Ruegsegger™s comments is based on 
the credited testimony of employee Donald Dillon. 
8  The layoff notice is of record. 
9 The collective-bargaining agreem
ent provided that, if the lease 
were terminated, the employees leased to RTS would ﬁon that date 
revert back to being employees ofﬂ RTS.  BIS appears to contend that 
the reversion actually took place on Sept
ember 10.  On consideration of 
the language of the contract and correspondence at issue, I conclude 
that the parties to the lease intended 
for BIS to provide its services until 
11:59 p.m. on September 11.  This c
onclusion is supported by the fact 
that any other construction (1) presupposes that the parties intended for 
the employees to be wholly without
 health and workers™ compensation 
insurance on September 11 and (2) is contravened by Ben Ruegsegger™s 

testimony that he wished BIS™s se
rvice to continue until that date. 10  Lynn McNally credibly testified 
as to both meetings.  Based on 
the consistency of her testimony, 
her voluntary admission of facts det-
rimental to her interest on several occasions and her demeanor while 

testifying, I find the greater part 
of her testimony to be credible. 
11 These findings are based on two documents of record:  (1) an un-
dated bid signed by Alan, which wa
s submitted, ﬁas previously dis-
cussed,ﬂ to DowBrands on behalf of ﬁL & J, Inc.,ﬂ a name later 
dropped in favor of J&L and (2) an August 17 bid with identical rate 
quotations signed by Alan™s wife, which was submitted to DowBrands 
on behalf of J&L.  Although Alan de
nied participation in the formation 
of J&L, as well as any association with L & J, he admitted authorship 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 216On September 1, Lynn McNally
 opened a checking account for 
J&L with a $2000 deposit.  The address on that account was 2188 Wheeler Road, Bay City, Michigan,
12 which was both the 
McNally residence and J&L™s office.
13  On September 2, J&L held a corporate organizational meeting, during which Lynn 
McNally was named president 
and Jacqueline Ruegsegger was 
named secretary-treasurer, each was identified as the holder of 
fifty percent of J&L™s stock and each committed herself to 
make a capital contribution of $15,000.
14  Lynn paid in an addi-
tional $13,000 on September 3, while Alan and Jacqueline 

Ruegsegger jointly borrowed 
$15,000 on September 21, which was paid into J&L™s account  the same day.
15  Also on Septem-ber 2, Lynn and Jacqueline filed J&L™s ﬁArticles of Incorpora-
tionﬂ and an application supported by DowBrands for motor 
carrier operating authority, whic
h authority was subsequently 
granted by the Interstate Commerce Commission.
16 During this period, Alan and Lynn met with Ben Ruegsegger 
and discussed J&L™s leasing of some of RTS™s tractors and 
trailers.
17  On September 6, two fo
rm leases were signed by 
Ben for RTS, Lynn for J&L and Alan as a witness.
18  In lieu of 
executing a lease schedule setting forth the amount of rent to be 
paid, Ben and Lynn entered a parole agreement that J&L would 
initially pay RTS $4000 per mont
h, an amount sufficient to 
cover Ben™s carrying costs on the equipment and one admit-
tedly below fair market value for the rentals.
19  At the same 
time, Lynn and Ben entered an oral lease whereunder J&L used 

RTS™s garage in Kawkawlin at a monthly rental (paid for the 
                                                                                            
                                                           
of the L & J bid when confronted w
ith the document.  Alan Ruegsegger 
was an evasive, inconsistent, often unresponsive witness who repeat-
edly indulged a penchant for mendacity
 while testifying.  Accordingly, 
I reject his self-serving testimony 
concerning the contested issues in 
this proceeding and credit only his admissions against interest. 
12 The account statement is of record. 
13  Sometime between September 
1, 1993, and September 19, 1994, 
J&L moved its principal place of business to an office which it con-

structed in the Kawkaw
lin, Michigan building 
it leased from RTS. 
14 The minutes are of record.  On brief, the General Counsel charac-
terizes this meeting as a ﬁcharadeﬂ 
because the decisions recorded in the minutes may have been made before the meeting.  Given the pro 
forma
 nature of most such meetings, I reject the General Counsel™s 
characterization. 
15 The loan and deposit account documentation are of record. 
16 Both application and authority are of record.  On brief, Respon-
dents contend that some significance should be attached to the fact that 
RTS provided service pursuant to a common carrier certificate, while 
J&L provided service for the first 6 months of its existence pursuant to 
a contract carrier permit.  Since there is no probative evidence that J&L 
was unable to provide the same servi
ce as had been provided by RTS, I 
must reject Respondents™ contention.  If one only needs to drive the 
family sedan, the question of whethe
r one™s driver™s permit allows one 
to operate an 18-wheeler is of limited relevance. 
17 I credit Ben™s admission to this effect over Alan™s self-serving tes-
timony that he played no part in the formation of J&L. 
18 The General Counsel observes on brief that neither father nor 
daughter was represented at the sign
ing by counsel and that Ben had 
not seen the leases prior to execution.  Given Lynn™s credited testimony 
that the form leases in question were those previously used by RTS to 

rent owner-operator equipment, I 
don™t find the General Counsel™s 
observations to be significant. 
19 Lynn McNally credibly so testif
ied without controversion.  The 
General Counsel notes that she variously characterized the rental 
amount as $1000 per week and $4000 
per month and suggests that this 
testimony demonstrates a lack of cr
edibility.  I demur and find that the 
alternative formulations are not materially at variance. 
first time in January 1994) of $500.
20  J&L was also allowed to 
park equipment on certain unimproved portions of the 
Kawkawlin property free of charge.
21  Finally, J&L contempo-
raneously entered a written agreement to buy some of RTS™s 

office equipment for $1375, to be 
paid in monthly installments 
of $55.22  It appears uncontested th
at Alan and Lynn did not 
have the financial resources to rent or purchase tractors and 
trailers from any source other than their father.  Accordingly, 
J&L never explored the purchase of another motor carrier or 
the acquisition of operating and office equipment from any 
source other than RTS.
23  Similarly, Ben Ruegsegger never 
considered selling or disposing of RTS in any manner other 
than that set out above.
24 Also on September 6, J&L entered an agreement to lease its 
entire work force from BISO.  Under that agreement, BISO 
provided payroll services and benefit plans, including the same 
workers™ compensation and employee health insurance cover-
age which BIS had provided for RTS.
25  The agreement specifi-
cally provides that BISO shall ﬁ[h]ire, fire, discipline and regu-
late all working conditions and 
labor policiesﬂ for the employ-
ees leased to J&L.
26  Notwithstanding this recitation of BISO™s 
authority, J&L maintains effective control over the leased em-
ployees in a number of respects.  Specifically, J&L determines 
the size of its work force, selects the drivers it wishes to hire 
from those provided by BISO, se
ts the employees™ work sched-
ules and has the authority to terminate drivers.
27  Documentary 
materials prepared by J&L and distributed to the employees set 
forth ﬁcompany requirementsﬂ that ﬁ[a]ll hiring will be done at 
our home officeﬂ and new employees who, ﬁin the judgment of 
the company,ﬂ do not meet job requirements during a 60-day 
probationary period ﬁwill be discharged.ﬂ
28  These materials 
also provide for ﬁdisciplinary actionﬂ and set forth lists of ﬁac-

tions that may warrant discipli
nary action or dismissalﬂ and 
ﬁactions that are cause for immediate dismissal.ﬂ  These mate-
rials bear J&L™s name, but make no mention of BISO. 
Prior to the time RTS ceased carrier operations, Alan 
Ruegsegger approached the RTS drivers and offered them posi-
tions at J&L.29  On September 3 in the presence of Ben 
Ruegsegger and Lynn McNally, Al
an gave William Shook an 
employment application for ﬁour
 new companyﬂ and explained 
that Shook would be hired if he filled out the application.
30  Because Shook learned from Alan that the new company was a 
non-union shop, Shook declined to submit an application.31  Similarly, Alan told Don Dill
on on September 9 that RTS was 
 20 Lynn McNally credibly so testified without controversion. 
21 I credit Lynn McNally™s admission to this effect. 
22 The purchase agreement is of record. 
23 I credit Lynn McNally™s admission to this effect. 
24 I credit Ben Ruegsegger™s admission to this effect. 
25 Both employee leases are of record. 
26 The employee leasing agreement 
between BIS and RTS contained 
an identical clause. 
27 Lynn McNally credibly so testified. 
28 The materials which contain these requirements are of record. 
29 Former RTS employees Mike 
Blood, Donald Dillon, and Bill 
Shook so testified.  Dillon and 
Shook possessed relatively detailed 
recollections of their conversations 
and testified consistently on cross-
examination, and Blood was still em
ployed by Respondents when he 
testified.  For these reasons and based on their demeanor on the stand, I 
credit their accounts of the job offers. 
30 While the application forms in i
ssue were printed by and submit-
ted to BISO, they carried J&L™s name on the initial page. 
31 Shook credibly so testified. 
 BRANCH INTERNATIONAL SERVICES 217closing and that Dillon would have to submit a new job applica-
tion in order to retain his job and seniority.  Alan indicated that 
the job would be non-union, and Dillon refused to apply for a 

nonunion job.32  Shook and Dillon were not thereafter em-
ployed by J&L or BISO.  J&L accepted two employment appli-
cations from RTS drivers before it entered the agreement to 
lease employees from BISO,
33 and Alan hired one driver on 
September 10 before that individual had filled out an applica-
tion.34  The drivers were not informed that Alan™s position with 
J&L differed from the one he had held with RTS,
35 and, be-
tween September 13 and February 7, 1994, he dispatched 
J&L™s drivers while unsuccessfully
 attempting to train his wife 
to do the job.
36  During a September 19 meeting of employees 
at J&L™s offices, Lynn McNally
 discussed various terms and 
conditions of employment and announced that a 401(k) plan 
would thereafter be available, while Alan Ruegsegger re-
sponded to employee questions with an explanation of driver 
seniority and dispatch.
37  On or about September 19, BISO™s 
401(k) plan was made effective for J&L™s employees
38 without notice to or bargaining with the Union.
39  No such plan had 
been available to the employees of RTS.
40  By December 23, 
nine of the 13 drivers leased by BISO to J&L were among 
those employed by RTS on September 10.
41 The record demonstrates that RTS and J&L patronized the 
same suppliers.  During J&L™s initial operations, over 95 per-
cent of its expenditures went to suppliers which had served 
RTS during the latter™s final months of operation.
42  More sig-
nificantly, over 72 percent of J&L™s expenditures for supplies 
were made through the same acc
ounts previously used by RTS.  
                                                          
                                                           
32 Dillon credibly so testified. 33 The summary exhibit received in evidence without objection so 
indicates. 34 Blood, while still in Respondents™ employ, credibly so testified, 
and Respondents were unable to pr
oduce an application from Blood. 
35 Blood™s wholly credible testimony
 that he was unaware of any 
change in Alan™s position is sup
ported by Lynn McNally™s testimony 
and Alan™s admission that they did not tell the employees that Alan was 
not J&L™s dispatcher. 
36 It is uncontested that Alan was formally named J&L™s dispatcher 
on February 7, 1994. 
37 Blood™s credible testimony to this effect was confirmed in major 
part by Alan Ruegsegger. 
38 BISO so stipulated. 
39 The absence of notice to and barg
aining with the Union appears to 
be undisputed. 
40 Blood credibly so testifie
d without controversion. 
41 This finding is based solely on 
the stipulation reached by BISO, 
J&L, and the General Counsel.  At the hearing, counsel for the General 
Counsel stated that it would be possible to compare the lists of drivers 
for RTS and BISO to determine who had been employees of both.  On 

inspection of the relevant exhibits
, I am unable to ascertain whether 
RTS™s employees Rodney Orchard, Vernon Cummings, Ronald Fox, 

and Randy Ryan are the same individuals as ﬁK. Orchard,ﬂ ﬁD. Cum-
mings,ﬂ ﬁG. Foxﬂ and ﬁR. Ryanﬂ (who is further identified in J&L™s 
leasing records as ﬁRay Ryanﬂ), w
ho subsequently worked for J&L.  
Accordingly, I reject as unsupported by the evidence the General Coun-
sel™s contention that 11 of J&L™s 12 drivers on September 29 had been 
RTS drivers on September 10. 
42 Statements relating to suppliers 
and customers refer to RTS™s last 
three months of operation and J&L™s first 3 months as an interstate 

motor carrier.  The ratios appearing in text are derived from the parties™ 
stipulations. 
Billings received by J&L from three suppliers
43 were addressed 
to RTS or Ben Ruegsegger, two suppliers
44 mailed invoices to 
J&L at RTS™s address and J&L™s accounts with five suppliers
45 carried the same customer number as had RTS™s accounts with 
those suppliers.  During this period, Alan Ruegsegger made 
purchases on J&L™s behalf.
46 J&L, which began operations on September 13, had gross 
revenues of $320,826 during its first three months of operation 
in contrast with RTS™s gross revenues of $335,974 during the 

three months ending September 10.
47  The two carriers derived 
these revenues from the same customers.  During J&L™s first 
three months of operation, it carried freight for 14 of RTS™s 17 
largest customers; those 14 shippe
rs were responsible for over 
93 percent of the loads carried and revenues earned by RTS 
during its last 3 months.  Over 74 percent of J&L™s traffic by 
load and more than 77 percent of its revenues during its first 
three months of operation were attributable to customers who 
shipped on RTS during the latter™s final days.
48  DowBrands, 
the largest customer of both carriers (accounting for more than 
46 percent of the revenues of each), dealt with J&L through 
Alan Ruegsegger, informing him at the outset that DowBrands 
considered him to be J&L™s ﬁmanager ‚on (sic) record.™ﬂ
49 Union Business Agent Ayers, who was aware that RTS was 
scheduled to close on September 
10, was informed by unit em-
ployees during early September that a new motor carrier called 

J&L was being formed and was distributing BISO employment 
applications to RTS drivers.  On
 October 12, Ayers sent a certi-
fied letter to ﬁJ & L Leasingﬂ at the Kawkawlin facility™s ad-
dress, which requested (1) any agreement with BISO or RTS, 
(2) a list of J&L™s shareholders and their respective interests, 
(3) identification of J&L™s officers and resident agent and (4) 
 s. 43 AGA Gas & Welding, Freightliner 
of Grand Rapids, and Safety-
Kleen Corp., which was erroneously referenced in the parties™ stipula-
tion as ﬁSafety-Kisen Corp.ﬂ 
44 John H. Nickodemus & Sons, which was J&L™s largest supplier, 
and AGA Gas & Welding. 
45 John H. Nickodemus & Sons, Euclid Automotive Supply, Bay 
Auto & Truck Parts, A-1 Truck Parts, and AGA Gas & Welding. 
46 The November 29 billing from 
Safety-Kleen Corp. bears his 
signature and initial47 These figures do not support BISO™s
 characterization of RTS as an 
ﬁestablished companyﬂ and J&L as an ﬁembryo company,ﬂ and I reject 

the argument that J&L began its existence as a struggling, startup op-
eration. 48 The load and revenue ratios set out in text may understate the ex-
tent of the overlap between RTS™s customers and those of J&L for two 
reasons.  First, the traffic summary offered by the General Counsel 
makes no distinction between outbound and inbound loads.  The former 

are actively solicited in quantity by
 carriers such as RTS and J&L.  
Obviously, the destination of outbound 
traffic determines the origin of 
a carrier™s inbound or backhaul traffic.  A significant amount of back-
haul traffic consists of single loads,
 often carried for other motor carri-
ers who do not wish to deliver a load in or around Bay City and find 
themselves without a backhaul.  If the customers for which RTS and 
J&L carried only one or two loads were excluded from the traffic sum-
mary, the proportion of customers common to both carriers would be 
even larger.  Second, the General Counsel failed to explore the relation-
ship between J&L™s traffic from An
heuser Busch and Miller Brewing, 
on the one hand, and both carriers™ traffic from the distributors for 
Anheuser Busch and Miller Brewing, on the other hand.  If the brewers 
and their distributors were related cu
stomers, the identity of customers 
between RTS and J&L would be virtually complete. 
49 This finding is based on a September 29 DowBrand™s memoran-
dum which was produced by the shipper pursuant to a subpoena re-
quested by the General Counsel. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 218J&L™s form of business organization and state of incorporation.  
The Postal Service attempted delivery of the letter, which 
prominently bore the Union™s na
me, address and logo, on Oc-tober 14.  Delivery was refused, 
and the letter was returned to 
the Union on October 26.  On November 3, the Union read-
dressed and sent the same letter by certified mail to ﬁJ & L 
Leasingﬂ at 2188 Wheeler Road.  The Postal Service left no-
tices of attempted delivery, which typically contain the sender™s 
name, at the Wheeler Road address on November 4 and 9.  The 
letter was marked ﬁunclaimedﬂ and returned to the Union on 
November 19.  Finally, the Uni
on redated the same letter ﬁDe-
cember 3ﬂ and sent it by certified mail to ﬁJ & L Transport, 

Inc.ﬂ at 2188 Wheeler Road.  The 
Postal Service left notices on 
December 4 and 9 and returned the letter to the Union on De-
cember 19 marked ﬁunclaimed.ﬂ 
Also on October 12, Ayers sent 
a letter to BIS at ﬁ2840 N. 
Perry, Box 214737ﬂ in Auburn Hills, Michigan.  That letter 
requested (1) any agreements with RTS or ﬁJ and L Leasing,ﬂ 
(2) a list of BIS™s stockholders and 
their respective interests, (3) 
the sites of BIS™s incorporation and of any ﬁd/b/aﬂ registration 
and (4) the identity of BIS™s officers and resident agent.  The 
envelope containing the letter to BIS indicates that delivery was 
ﬁrefusedﬂ on October 16 and 21, and the letter was returned to 
the Union on October 31.
50  By letter to the Union dated De-
cember 13, BIS denied receipt of
 the Union™s October 12 letter, 
answered in major part the queries posed in the Union™s letter 
and stated that it had not operated out of the Auburn Hill ad-
dress or box since September 11 and that further correspon-
dence should be addressed to ﬁ245 Avalanche Drive, Rochester 
Hills, MI.ﬂ  Changing the date on its October 12 letter to ﬁDe-
cember 16,ﬂ the Union sent it by 
certified mail to BIS at the 
Rochester Hills address.  The Postal Service left a notice of 
attempted delivery on December 20 
and returned the letter to 
the Union at a date uncertain. 
B.  Discussion 
1.  Deferral 
BIS, BISO, and J&L argue that the alter ego issue and cer-
tain related questions should have
 been deferred to arbitration 
pursuant to the Board™s holding in Collyer Insulated Wire, 192 
NLRB 837 (1971).  The General Counsel did not address this 
                                                          
                                                           
50 BIS contends that it was no longe
r using Box 214737 in October.  
In support of this contention, BIS offered a reproduction of an unau-
thenticated document which purports to be a  May 3, 1994 Postal Ser-
vice memorandum signed by the Auburn Hills Branch Manager.  While 

the designated subject of the memorandum is ﬁP.O. Box 4737ﬂ (which 
is written in script approximately one-h
alf the size of that in the body of the memorandum), the text of the document states ﬁP.O. Box 214737 at 
Auburn Hills Mi. was rented to Branch International Services & C/G 
Construction from 6Œ19Œ90, to 12Œ24Œ92.  This P.O. Box was closed 
on 12Œ24Œ92.ﬂ  BIS was aware of the conflict between the box number 

appearing in the ﬁsubjectﬂ and that in the body at the time the document 
was offered in evidence, but it took no action to clarify the matter.  
BIS™s December 13 letter to the Union, which stated that BIS had not 

operated out of Box 214737 since 
September 11, 1993, casts further 
doubt on the idea that Box 214737 was closed during 1992.  This doubt 

is not lessened by BIS™s argument on reply brief that it paid for the box 
for a 6-month period, since such a 
payment would have resulted in the 
box being closed no later than June
.  Finally, BIS™s December 13 letter 
was typed on stationery bearing 
the Auburn Hills address and ﬁBox 
214737.ﬂ  In sum, I find that the preponderance of probative evidence 
does not establish that anyone other 
than BIS refused the Union™s letter 
on October 16 and 21. 
argument during the course of the hearing or on brief.  The 
Board had held that deferral is only appropriate where, inter 
alia, there is no claim of employer animosity to the employees™ 
exercise of protected rights and the employer has asserted its 
willingness to utilize arbitration 
to resolve the dispute.  
Textron Lycoming, 310 NLRB 1209, 1210 (1993); United Technologies 
Corp., 268 NLRB 557, 558 (1984).  Because neither precondi-
tion exists here, I conclude that deferral is inappropriate in this 
case. 
2.  Alter ego status and al
leged refusals to bargain 
The General Counsel contends 
that J&L is a disguised con-
tinuance, or alter ego, of RTS 
and should therefore be required 
to recognize the Union and assume RTS™s obligations under the 
collective bargaining agreement between RTS, BIS, and the 
Union.  See Advance Electric, Inc., 
268 NLRB 1001, 1004 
(1984).  The Board has found an alter ego to exist where two 

enterprises have ﬁsubstantially
 identicalﬂ business purpose, 
operations, equipment, customer
s, management, supervision and ownership.  E.g.,
 Crawford Door Sales Co., 
226 NLRB 1144 (1976).  Examination of the Companies™ business purpose 
and operation in this case reveals entities engaged in exactly the 
same business in exactly the same market:  both are interstate 
motor carriers of property originating traffic from north central 

Michigan.  The terminal facilities and all of the equipment used 
by J&L as a fully operational carrier are those which were used 
by RTS in its final months of ope
ration.  The customer bases of 
the two carriers are substantially identical, in that J&L contin-

ued to serve virtually all of RT
S™s significant customers.  The 
Board has long held that, for the purpose of determining alter 

ego status, ﬁsubstantially identical
ﬂ ownership exists where, as 
here, the stock of two corporations is owned by members of the 

same family.  
Vinisa II, Ltd., 308 NLRB 135, 137 (1992); 
Ad-vance Electric, Inc., 
supra; Shield-Pacific, Ltd., 
245 NLRB 409, 415 (1979);
 Crawford Door Sales Co., supra.51 Turning to the final question of whether the two companies 
share management and supervision, it appears undisputed that 
the day-to-day operations of 
RTS were managed and super-

vised by Lynn McNally and Alan 
Ruegsegger.  McNally is an 
admitted manager and supervisor of J&L, where her duties 
closely parallel those she performed at RTS.  The record dem-
onstrates that Alan Ruegsegger is also a de facto
 manager and 
supervisor of J&L.  During a period when Alan was not offi-cially on J&L™s payroll, he (1) solicited traffic from, formulated 
and submitted bids to and generally dealt with J&L™s custom-
ers, the largest of which consid
ered him to be J&L™s manager; 
(2) hired, briefed and controll
ed the job assignments of em-
ployees, who had no reason to be
lieve that his position with 
J&L differed from the one he had 
held with RTS; and (3) made 
purchases on J&L™s behalf.  In contrast, the record contains no 
probative evidence that Jacqueline Ruegsegger played a mana-
gerial or supervisory role at J&
L.  She had no identified part in 
J&L™s acquisition of facilities, equipment or employees, and 
she was admittedly unable to assign work to its drivers.  Her 
only demonstrated cont
act with a customer consisted of signing 
a bid prepared and previously tendered to that customer by her 

husband.  The complete absence of evidence that Jacqueline 
 51 This case may distinguished from the case cited on brief by J&L, 
NLRB v. Bell Co., 
561 F.2d 1264, 1268 (7th Ci
r. 1977), because RTS™s 
owner continued to have a financial 
interest in and benefit from J&L™s 
operations.  See
 Fugazy Continental Corp., 
265 NLRB 1301, 1302 
(1982). 
 BRANCH INTERNATIONAL SERVICES 219ever functioned as an effective member of J&L™s management 
or supervision52 is unsurprising given her lack of significant 
employment experience with RTS or any other carrier of com-
parable size.  Accordingly, I fi
nd the management and supervi-
sion of the two companies to be ﬁsubstantially identical.ﬂ 
In addition to the considerati
ons set out above, it should be 
determined whether J&L was created in order to evade RTS™s 

responsibilities under the Act, such as recognition of the Union 
or adherence to a collective-bargaining agreement.  See 
Fugazy Continental Corp., 
265 NLRB 1301, 1302 (1982).  This ques-tion is one of motive, and several arguments must be addressed 
to reach the answer.  First, th
e General Counsel contends that 
the absence of fully formalized, arm™s-length transactions be-

tween Ben Ruegsegger and his children demonstrates the exis-
tence of an unlawful conspiracy
.  I do not find a father™s reli-
ance on his children™s word nor his willingness to extend pref-
erential terms to them to be s
uggestive of an unlawful purpose.  
What I do find suggestive of unlawful motivation is Alan 

Ruegsegger™s pervasive dishonesty in an attempt to hide his 
role in the formation and control 
of J&L.  There is no apparent 
reason for him to go to such lengths if J&L is no more than a 
newly formed  corporation whose owners received help from 
their father.  In light of Alan™s repeated perfidy in this proceed-
ing, I find that the family motive for creating J&L was to pur-
chase BISO™s low-cost insurance in contravention of RTS™s 
Union contract.  This finding as
 to motivation is supported by 
the fact that the commencement  of J&L™s operations coincided 
precisely with the termination of RTS™s.  See
 Continental Ra-
diator Corp., 283 NLRB 234, 237 (1987). 
For the foregoing reasons, I find that J&L was created as the 
alter ego of RTS in violation of Section 8(a)(3) and (5).  I also 
conclude that RTS and J&L violat
ed Section 8(a)(5) of the Act 
by (a) refusing to recognize the Union as the exclusive bargain-
ing representative of the unit employees; (b) failing to honor 
the collective-bargaining agreement between RTS, BIS, and the 
Union; and (c) not satisfying their collective-bargaining obliga-

tions before modifying terms and conditions of employment. 
3.  Joint employer status an
d alleged refusals to bargain 
Joint employers exist when two separate entities share or co-
determine matters governing the essential terms and conditions 
of employment.  
TLI, Inc.,
 271 NLRB 798 (1984).  When enti-
ties are joint employers, each is jointly and severally liable for 
the other™s refusal to bargain in good faith.  
Branch Interna-
tional Services, 
313 NLRB 1293, 1301Œ1302 (1994). 
It is established that RTS and BIS were joint employers at all 
times that their employee leasing agreement was in effect, but 
the alleged joint employer status of J&L and BISO is disputed.  
A joint employer finding is requi
red in an employee leasing 
context where the employer to which the employees are leased 
meaningfully affects such matters relating to the employment 
relationship as hiring, firing, di
scipline, supervision, and direc-
tion.  See TLI, Inc., 
supra.  Given the fact that J&L was shown 
to have hired and directed the work of BISO™s employees and 

to have established its own disciplinary system, which made 
explicit provision for employee di
scharge, I find that BISO and 
J&L were joint employers at all times on and after the execu-

tion of their employee leasi
ng agreement on September 6. 
Based on the foregoing, I conclude that, on September 6, 
BISO became bound by the collective bargaining agreement 
                                                          
                                                           
52 Jacqueline Ruegsegger did not take the stand. 
between J&L™s alter ego and the Union.  I therefore conclude 
that BISO violated Section 8(a)(5) of the Act as charged by (a) 
failing to recognize the Union; (b) failing and refusing to honor 
the collective-bargaining agreem
ent; and (c) not giving notice 
to or bargaining with the Un
ion before modifying terms and 
conditions of employment. 
4.  Alleged threat and retaliation by RTS 
The General Counsel contends that RTS engaged in unlawful behavior when (1) Alan Ruegsegger stated on July 25 to RTS™s 
employees that the carrier would go out of business if the Un-
ion did not allow RTS to use BIS™s insurance and (2) RTS ter-
minated motor carrier operations 
in retaliation for the Union™s 
refusal to modify the collective-bargaining agreement so as to 

permit RTS to use BIS™s insurance.  RTS™s unlawful creation of 
an alter ego in order to evade its collective-bargaining obliga-
tions demonstrates the existence of strong antiunion animus as 
well as RTS™s intention to continue to operate a motor carrier 
unencumbered by collective-bargai
ning obligations.  In light of 
RTS™s creation of J&L, I conclude that (1) Alan™s statement 

was outside the protection afforded by the ruling in 
Textile 
Workers v. Darlington Co.,
 380 U.S. 263, 273 274 (1965), and 
was a threat violative of Section 8(a)(1) of the Act and (2) 
RTS™s cessation of operations was retaliatory and, therefore, 

violative of Section 8(a)(3) and (5) of the Act.
53 5.  Alleged direct dealing 
The General Counsel charges that RTS bypassed the Union 
and dealt directly with its employees when Alan Ruegsegger 
told employee Dillon that the latter would have to submit a new 
employment application for J&L by the following day in order 
to retain his seniority as a driver.  Having found above that the 
conduct in question did occur, I 
conclude that RTS violated 
Section 8(a)(5) as charged.
54 The General Counsel also charges that J&L bypassed the 
Union when the Company held a September 19 meeting with 

its employees in order to discuss terms and conditions of em-
ployment.  Given J&L™s obligati
on as RTS™s alter ego to recog-nize the Union as the exclusive bargaining representative of its 
employees, I conclude that J&L™s admitted activities on Sep-
tember 19 violated Sec
tion 8(a)(5) of the Act.
55 6.  Alleged discharges 
The General Counsel argues that RTS constructively dis-
charged Dillon and Shook for refusing to execute new applica-tions to work for J&L.  I find 
that RTS™s requirement that its 
employees submit new a
pplications to work for an explicitly 
nonunion employer was a discriminatory condition precedent to 
continued employment by RTS™s alter ego.  Dillon and Shook 
did not submit applications because RTS™s alter ego was non-union, and I therefore find that they were denied continued 
employment because of their c
oncerted protected activities.  
Accordingly, I conclude that RT
S™s constructive discharges of 
Dillon and Shook violated Section 8(a)(3) of the Act.  
Craw- 53 The consolidated complaint, as amended at the hearing, did not al-
lege that BIS shared liability for these violations, and the matter was 
not addressed by the General Counsel on brief. 
54 The consolidated complaint, as amended at the hearing, did not al-
lege that BIS shared liability for this violation, and the matter was not 
addressed by the General Counsel on brief. 
55 The consolidated complaint, as amended at the hearing, did not al-
lege that BISO shared liability for this violation, and the matter was not 
addressed by the General Counsel on brief. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 220ford Door Sales Co., 226 NLRB at 1144Œ1145, 1150; 
Blue Cab 
Co., 156 NLRB 489, 491 (1965).  I fu
rther conclude that J&L 
remains liable for RTS™s unfair labor practice. 
In joint employer relationships
 where one employer supplies 
employees to another, both employers are liable for an unlawful 
termination if it may be inferred that (1) the nonacting joint 
employer knew or should have known that the other employer 
acted against the employees for unlawful reasons and (2) the 
non-acting employer ac
quiesced in the unlaw
ful action by fail-
ing to protest it or to exercise any contractual right it might 

possess to resist it.  
Capitol EMI Music, Inc.,
 311 NLRB 997, 
1000 (1993).  Resolution of this issue involves a shifting bur-
den of proof.  First, the General Counsel must make a prima 
facie showing that (1) the two employers are joint employers of 
a group of employees and (2) one of the joint employers has, 
with unlawful motivation, discharged an employee from the 
jointly managed work force.  Because the General Counsel 
made the required showing in this proceeding, 
 [t]he burden then shifts to the employer who seeks to escape 
liability for its joint employer™s unlawfully motivated action 
to show that it neither knew, nor should have known, of the 
reason for the other employer™s action or that, 
if it knew, it 
took all measures within its power to resist the unlawful ac-
tion. 
Capitol EMI Music, Inc., 
supra.  Neither BIS nor BISO has met this shifted burden.  Because 
BIS™s joint employer relationship with RTS did not end until 

after the unlawful terminations 
and BISO™s relationship with 
RTS™s alter ego began prior to th
e discharges, I conclude that 
BIS and BISO are jointly and severally liable for the construc-
tive discharges of Dillon and Shook. 
7.  Information Requests 
The reports which the Union received from RTS™s employ-
ees in early September, together with information supplied 
directly by RTS, provided a re
asonable and objective basis for 
the Union to seek further information concerning the existence 
of an alter ego relationship among the joint employers.  See 
Mayben Energy Corp., 
295 NLRB 149, 152 (1989).  The Un-
ion™s information requests to BIS 
and J&L were directed to that 
end. J&L contends that it was not required to accept mail from the 
Union because (1) the first two pieces of mail were incorrectly 
addressed to ﬁJ and L Leasingﬂ
 and (2) J&L had no relationship 
with the Union.  Because J&L was RTS™s alter ego, I find the 
first rationale to be a pretext and the second, to be false to fact.  
A respondent cannot avoid its collective-bargaining responsi-bilities merely because it rejects delivery of or refuses to claim 
its mail.  
Swanson Group, Inc., 
312 NLRB 184, 185 (1993).  I 
therefore conclude that J&L™s failures to respond to the Union™s 
three requests for information we
re violative of Section 8(a)(5) 
of the Act. BISO contends that it did not receive the Union™s October 12 
request until December.  The Union™s letter was repeatedly 

rejected by the holder of ﬁBox 214737,ﬂ and the probative evi-
dence of record show that holder 
to have been BIS.  As noted 
above, an employer cannot escap
e its collective-bargaining 
obligations by refusing to accept its mail.  BIS ultimately an-
swered the Union™s October 12 
request in a letter dated De-
cember 13 which, in the absence of any request by the Union 
for amplification 
or supplementation,56 I find to be an adequate 
response to the information sought
 by the Union.  While ade-
quate in content, BIS™s response was clearly untimely.  Accord-
ingly, I conclude that BIS™s 2-month delay in responding to the 

Union™s information request was vi
olative of Section 8(a)(5) of 
the Act.  See
 U. S. Postal Service, 
308 NLRB 547, 551 (1992); Bundy Corp., 292 NLRB 671, 672 (1989).  Because the Union 
had already received an adequate response from BIS when a 
second request for the same information was dispatched on 
December 16,
57 I find that BIS™s failure to respond to the sec-
ond request does not constitute an unfair labor practice. 
CONCLUSIONS OF LAW 
1. Respondents RTS and BIS are 
joint employers engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
2. Respondents J&L and BISO are joint employers engaged 
in commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
3. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
4. Respondent J&L is, for the purpose of this proceeding, the 
alter ego of Respondent RTS. 
5. All company drivers and owner/operators (drivers) em-
ployed by Respondents at the  1754 Chip Road, Kawkawlin, 

Michigan facility, but excluding mechanics, guards and super-
visors as defined in the Act, constitute a unit appropriate for 
collective bargaining within the m
eaning of Section 9(b) of the Act. 
6. At all times relevant herein, the Union has been the exclu-
sive bargaining representative of the employees in the appro-
priate unit within the meaning 
of Section 9(a) of the Act. 
7. By threatening to go out of business unless the Union 
agreed to modify the collective-bargaining agreement, Respon-
dent RTS has engaged in an unfair labor practice within the 
meaning of Section 8(a)(1) of the Act. 
8. By constructively discha
rging employees Don Dillon and 
William Shook, Respondents RTS, 
J&L, BIS, and BISO have 
engaged, and are engaging, in an unfair labor practice within 

the meaning of Section 
8(a)(3) of the Act. 
9. By the following acts, Re
spondent RTS has engaged in 
unfair labor practices in violation of Section 8(a)(3) and (5) of 
the Act:  (a) terminating its carrier operations in retaliation for 

the Union™s refusal to modify the collective-bargaining agree-
ment and (b) creating a purportedly nonunion entity to perform 
the operations which RTS formerly performed. 
10.  By insisting that its em
ployees submit ne
w applications 
to work for a nonunion company in order to retain their senior-
ity, Respondent RTS has engage
d in an unfair labor practice 
within the meaning of Section 8(a)(5) of the Act. 
11.  By meeting with its empl
oyees and discussing terms and 
conditions of employment, Re
spondents RTS and J&L have 
engaged in an unfair labor pract
ice within the meaning of Sec-
tion 8(a)(5) of the Act. 
12. By refusing on October 14, November 4, and December 
4, 1993 to supply information requested by the Union and rele-

vant to the Union™s performance of its duties as the exclusive 
                                                          
 56 I do not consider the Union™s disp
atch of an identical information 
request after receiving BIS™s answer to
 be a request for amplification or 
supplementation. 
57 I infer this from the fact that
 the Union™s December 16 request 
was directed to the address specifi
ed in BIS™s December 13 answer. 
 BRANCH INTERNATIONAL SERVICES 221bargaining representative of the employees in the appropriate 
unit, Respondents RTS and J&L ha
ve engaged, and are engag-
ing, in unfair labor practices within the meaning of Section 

8(a)(5) of the Act. 
13. By refusing on October 16,
 1993, to supply information 
requested by the Union and relevant to the Union™s perform-
ance of its duties as the exclusive bargaining representative of 
the employees in the appropria
te unit, Respondent BIS has engaged in an unfair labor pract
ice within the meaning of Sec-
tion 8(a)(5) of the Act. 
14.  By the following acts
, Respondents RTS, J&L, and 
BISO have engaged, and are enga
ging, in unfair labor practices within the meaning of Section 8(a
)(5) of the Act:  (a) refusing 
to recognize the Union as the exclusive bargaining representa-
tive of the employees in the appropriate unit; (b) failing and 
refusing to honor the collectiv
e-bargaining agreement with 
respect to such employees; and (c) not satisfying their collec-
tive-bargaining obligations before modifying the terms and 
conditions of employment of th
e employees in the appropriate 
unit. 15. The aforesaid unfair labor practices affect commerce 
within the meaning of Section 2(6) and (7) of the Act. 
16. The preponderance of th
e evidence does not establish 
that Respondents have otherwise vi
olated the Act as alleged in 
the complaint. 
REMEDY Having found that Respondents 
have violated Section 
8(a)(1), (3), and (5) of the Act,
 I shall order that they desist 
therefrom and take certain affirmative action designed to effec-
tuate the policies of the Act. 
Respondents having discriminatorily discharged two em-
ployees, they shall be ordered to restore the status quo ante
 by 
offering Don Dillon and William Shook reinstatement and 

making them whole for any loss of earning and other benefits, 
computed on a quarterly basis from
 the date of discharge to the 
date of a proper offer of reinstatement, less any net interim 

earnings, as prescribed in 
F. W. Woolworth Co., 
90 NLRB 289 (1950), plus interest as computed in New Horizons for the Re-
tarded, 283 NLRB 1173 (1987).  Respondents RTS, J&L, and 
BISO will be ordered to (a) recognize and, on request, bargain 

with the Union; (b) honor an
d abide by their collective-
bargaining agreement and (c) make whole any employees in the 

unit who sustained losses in wages or benefits because of Re-
spondents™ failure to honor their agreement with the Union, 
such amounts shall be com
puted as prescribed in 
Ogle Protec-
tion Service, 183 NLRB 682 (1970), plus interest as computed 

in New Horizons for the Retarded
, supra.  Any employee bene-
fit fund reimbursements shall be made in accordance with 
Mer-ryweather Optical Co., 240 NLRB 1213, 1216 fn. 7 (1979).  
Respondents RTS and J&L shall also be ordered to provide the 
information sought in the Union™s letters of October 12, No-

vember 3, and December 3, 1993. 
[Recommended Order omitted from publication.] 
   